DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 03/08/2022. Claims 2-4, 6, 9-11, 13, 18, and 20 have been cancelled. Claims 1, 5, 7-8, 12, 14-17, and 19 are pending. All active claims have been examined.

Allowable Subject Matter
Claims 1-20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Kennedy (U.S. publication 20170132625) 
Kotamraju (U.S. patent 9906519) 
Ben-Sasson et. al (Zerocash: Decentralized Anonymous Payments from Bitcoin, IEEE, 2013)

Kennedy primarily discloses method for validating electronic transactions using a private blockchain includes: storing a blockchain, wherein the blockchain is a distributed database that includes a plurality of data records, each being associated with a processed transaction; receiving a transaction message, the transaction message including a message type indicator and a plurality of data elements, each configured to store a transaction data value; generating a data record, the data record including the message type indicator and one or more transaction data values; updating the blockchain to include the generated data record; electronically transmitting the received transaction message to a payment network for processing; and electronically transmitting the updated blockchain to a plurality of transaction processing devices for validation.

Kotamraju primarily discloses a method for authentication in the process of determining whether a person is the actual person they are asserting themselves to be. A common type of authentication is based on logon passwords or other credentials. As it relates to financial institutions, for example, a customer may access and transact with one or more of the customer's financial institution(s) accounts through a variety of channels. As non-limiting examples, a customer's physical credit card may be used to make purchases at a point of sale and/or a credit card number may be used to make purchases online.

Ben-Sasson primarily discloses a decentralized anonymous payment scheme, which formally captures the functionality and security guarantees of a full-fledged decentralized electronic
currency with strong anonymity guarantees. We provide a construction of this primitive and prove its security under specific cryptographic assumptions. The construction leverages recent advances in the area of zero-knowledge proofs.

	The cited references do not teach or suggest all of the limitations of claim 1. For example, 
Kennedy does not disclose the use of tokens at all, and Kotamraju only discloses token codes — not tokens — that are used for authentication purposes. There can be no dispute that a token is not a z-token. Indeed, the z-tokens are described in the specification as follows:
[0035] As used herein, the terms “z-contract” and “z-token” refer to zero-
settlement layer-capable contracts, and the tokens issued using such
contracts. In one embodiment, a contract may be a contract on the
main distributed ledger chain, which supports the issuance of z-tokens
that can be exchanged both transparently and privately using [Zero
Settlement Layer] ZSL technology. It can be used by multiple users.

	Kotamraju’s token codes are simply codes, such as the code “12345,” that are sent to a user and used to authenticate the user if the user confirms receipt of that same token code. See, e.g., id. at col. 4, lines 1-14. These token codes are, of course, not generated by a first z-contract, and have nothing to do with a quantity of assets. Based on this, Kotamraju is non-analogous art and cannot be applied against these claims. As noted above, Kotamraju is not in Applicant’s endeavor, as it has nothing to do with the use of z-tokens to transfer assets. And it is not concerned with the same problem that Applicant was concerned with, specifically, transferring assets using z-tokens with verification of each party’s ability to do so. Kotamraju is concerned with security, and uses the token code to achieve that. Kotamraju does not even use the term “token,” and instead only uses “token code.” 
	Ben-Sasson does not cure these deficiencies, nor does Ben-Sasson disclose the elements of amended claim 1. The “proofs” allegedly disclosed by Ben-Sasson are z-tokens. They are not. As noted above, the z-tokens are generated by z-contracts, and a proof is not a z-token — it is a proof. Proofs are not used to represent assets, such as the first assets and the second assets as claimed. Therefore, while Ben-Sasson may disclose zk-SNARK proofs, it does not disclose z-tokens or the z-contracts that create those tokens. In addition, Ben-Sasson’s disclosure of “zerocoins” is not a disclosure of “z- tokens.” Ben-Sasson discloses that its zerocoins have the same value, such as 1 BTC. See Ben-Sasson, page 2. The z-tokens, however, do not reveal the amount of assets that they represent. Thus, to the extent that the zerocoin protocol may be cited as a disclosure of “shielded z-tokens,” this is improper as Ben-Sasson discloses the exact opposite — each zerocoin has a known value.
	Similarly, Ben-Sasson’s disclosure of redeeming zerocoins still reveals the amount of zerocoins involved. Thus, Ben-Sasson cannot disclose “verifying and executing, by the first party client device and using zero-knowledge Succinct Non- interactive ARgument of Knowledge proofs (“zk-SNARK’”’), the transaction without revealing an identity of the first party, the second party, and the amount of first assets or the amount of second assets in the transaction, wherein the zk- SNARK proofs verify that the first party and the second party are authorized to transfer ownership of the first asset and the second asset, respectively, that the first asset and the second asset have not been spent, and transaction mass conservation.”
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So, where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Kennedy, Kotamraju and Ben-Sasson disclosed as previously discussed.  The references however do not teach at least: 

	creating, by the first party client device and using a first z-contract, first shielded z-tokens for the first assets, wherein the shielded first z-tokens do not reveal an amount of first assets, the first party, or the second party; writing, by the first party client device, the transaction involving the first shielded z-tokens as a public transaction to the distributed ledger 

	updating, by the first party client device and using the z-contract, a first party note tracker at the first party node with first z-token information; 2U.S. Patent Application No. 15/903,215 Attorney Docket No. 052227.001304 

	 verifying and executing, by the first party client device and using zero- knowledge Succinct Non-interactive ARgument of Knowledge proofs ("zk- SNARK"), the transaction without revealing an identity of the first party, the second party, and the amount of first assets

Therefore, the claims of the instant application are not obvious over Kennedy, Kotamraju and Ben-Sasson for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Kennedy, Kotamraju and Ben-Sasson.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 03/08/2022 with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of the N0n-Final Office action dated 12/09/2021 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685